Case: 18-30827       Document: 00514894712         Page: 1     Date Filed: 03/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                     No. 18-30827                                FILED
                                   Summary Calendar                        March 29, 2019
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

CHARLES LEE WHITE,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CR-106-1


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Charles Lee White challenges his jury-trial convictions for attempted
second-degree murder of a federal employee, in violation of 18 U.S.C. § 1114,
claiming the evidence was insufficient to show he had a specific intent to kill.
White’s preserved sufficiency challenge is subject to de novo review. E.g.,
United States v. Frye, 489 F.3d 201, 207 (5th Cir. 2007).




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-30827     Document: 00514894712    Page: 2   Date Filed: 03/29/2019


                                 No. 18-30827

      Second-degree murder under 18 U.S.C. § 1111 is the “unlawful killing of
a human being with malice aforethought”. When, as in this instance, the crime
is attempted second-degree murder, the Government must prove defendant
had the specific intent to kill. Braxton v. United States, 500 U.S. 344, 351 n.*
(1991). “Intent may, and generally must, be proven circumstantially.” United
States v. Stoker, 706 F.3d 643, 646 (5th Cir. 2013) (internal citation and
quotation marks omitted).
      For obvious reasons, the jury “retains the sole authority to weigh any
conflicting evidence and to evaluate the credibility of the witnesses”. United
States v. Loe, 262 F.3d 427, 432 (5th Cir. 2001) (citation omitted). Similarly,
the “jury is free to choose among reasonable constructions of the evidence”.
United States v. Alaniz, 726 F.3d 586, 601 (5th Cir. 2013) (citation omitted).
“It is not necessary that the evidence exclude every rational hypothesis of
innocence or be wholly inconsistent with every conclusion except guilt,
provided a reasonable trier of fact could find the evidence establishes guilt
beyond a reasonable doubt.” Id. (citation omitted). Our review is “highly
deferential to the verdict”. United States v. Harris, 293 F.3d 863, 869 (5th Cir.
2002).
         The evidence showed that White, as a federal inmate, injected himself
into a prison disciplinary matter that did not involve him by blindsiding a
prison counselor from behind with such force that the counselor fell to the
ground. White used a knife to repeatedly stab the counselor and a correctional
officer. The counselor was stabbed in the head; the correctional officer, in the
back. And, White twice told the counselor he was going to kill him.
      White, the counselor, and correction officer were among those who
testified. “[C]onsidering the evidence and all reasonable inferences in the light
most favorable to the prosecution”, a reasonable juror could have found, beyond



                                       2
    Case: 18-30827    Document: 00514894712     Page: 3   Date Filed: 03/29/2019


                                 No. 18-30827

a reasonable doubt, that White had the specific intent to kill. See United States
v. Vargas-Ocampo, 747 F.3d 299, 303 (5th Cir. 2014) (en banc) (citing Jackson
v. Virginia, 443 U.S. 307, 319 (1979)). As discussed, the jury adjudges the
credibility of the witnesses and was free to reject White’s construction of the
evidence.
      AFFIRMED.




                                       3